DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 30 December 2020, the claims were amended. Based on these amendments, and upon further consideration, the objection to claim 1 and the rejections under 35 U.S.C. 112, 102, and 103 have been withdrawn. In addition, the double patenting rejections based on Application Nos. 16/239,041 and 15/807,220 have been withdrawn in view of the terminal disclaimers filed by the Applicant.
With respect to the rejection under 35 U.S.C. 112(b) based on the use of the term “most”, this rejection has been withdrawn upon further consideration because one of ordinary skill in the art would understand “most” to mean “greater than 50%”. Accordingly, this term is no longer considered indefinite. Similarly, the term “essentially all” in claim 5 is considered definite because one of ordinary skill in the art would understand the term to mean “sufficiently close to all such that the effect is the same”.

Election/Restrictions
Claims 1-5 and 7 are allowable. The restriction requirements between Inventions 1 and 2 and between Species 1-4, as set forth in the Office action mailed on 23 April 2020, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirements are hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirements of 23 April 2020 are partially withdrawn. Claim 3, directed to Species 1, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Winthrop Childers on 5 January 2021.
The claims have been amended as follows: 

5.	(currently amended) The three dimensional printing system of claim 1 wherein the particle trapping sheet spans essentially all of [[a]] the lateral area of the build plane.

***
Claim 5 has been amended to refer to “the lateral area of the build plane” since claim 1, from which claim 5 depends, already refers to “a lateral area of the build plane”, thereby making it clear that both claims are referring to the same area.


Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
World Patent Application Publication No. WO 2017/165832 (“Zhang”), cited in the final office action of 11 December 2020, represents the closest prior art and fails to disclose or suggest the inclusion of any openings in a particle trapping sheet, as required by claims 1 and 7. Furthermore, given that the particle trapping sheet of Zhang is created on the bottom of the reservoir tank and then removed, there does not appear to be any reason to add any openings to the sheet. In contrast, the openings of the present invention allow photocurable resin to flow theretrhough as the particle trapping sheet is raised or lowered, facilitating this vertical movement. See paragraphs 32 and 49.
Claims 2-5 are allowable by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744             

/MARC C HOWELL/Primary Examiner, Art Unit 1774